DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 9 August 2022.  Claims 1, 3-8 and 12-14 are currently pending of which claim 1 is currently amended and claim 14 is new.  Claims 2 and 9-11 have been cancelled.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim reads “to supply a mixing gas the separated and recovered carbon dioxide by the carbon dioxide separation and recovery device and the separated carbon dioxide by the first carbon dioxide separator”.  It is unclear as to if this supply intends to read on a mixing gas that comprises the two components or to read on a supply that includes the two components and an additional mixing gas.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 9 August 2022.  The rejections to the claim presented in the Office Action of 12 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0348286 to Bulan (Bulan) in view of US Patent Application Publication No. 2019/0233952 to Sheehan (Sheehan).
As to claims 1 and 14, Bulan teaches a carbon dioxide reaction apparatus comprising an electrochemical reaction cell (E) including a first accommodation part (1) that accommodates a gas containing carbon dioxide, a second accommodation part (2) that accommodates an electrolytic solution, anolyte, containing water, a diaphragm (3) provided between the first accommodation part (1) and the second accommodation part (2), a cathode (11) arranged to contact the carbon dioxide to reduce carbon dioxide to produce a carbon compound, carbon monoxide, an anode (10) arranged to be in contact with the second electrolytic solution to oxidize water to produce oxygen, a first supply mechanism (44) that supplies the carbon dioxide gas to the first accommodation part (1), a second supply mechanism (8) that supplies the electrolytic solution to the second accommodation part (2), a first carbon dioxide separator (20) that separates carbon dioxide from a gas component in a second accommodation discharge (7) discharged from the second accommodation part (2), the second accommodation discharge (7) containing oxygen and carbon dioxide and  a carbon dioxide resending flow path that resends the separated carbon dioxide to the first accommodation part (1) in the electrochemical cell  (Paragraphs 0106, 0156, 0157, 0160, 0162, 0177, 0199, 0208 and 0228; Figures 1 and 6).  Bulan further teaches that the first supply mechanism (44) is configured to supply a carbon dioxide gas to the first accommodation part wherein the carbon dioxide supplied is formed from a mixture of carbon dioxide separated by the first carbon dioxide separator and an external supply of carbon dioxide (Paragraphs 0069, 0072, 0087, 0173 and 0162; Figure 6).
However, Bulan fails to teach a specific source for the external supply of carbon dioxide.  However, Sheehan also discusses the utilization of an external carbon dioxide source in an electrochemical system and teaches that the source of the carbon dioxide is from flue gas from coal and natural gas fired power plants wherein the carbon dioxide is separated off from the discharged flue gas prior to use in the electrochemical system (Paragraph 0060).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the external supply of carbon dioxide in Bulan from a discharged flue gas wherein the carbon dioxide is separated off with the reasonable expectation of effectively providing the carbon dioxide from a source requiring carbon dioxide recovery as taught by Sheehan.  Thus a first supply mechanism connected, in some fashion, to a carbon dioxide separation and recovery device that separated and recovers carbon dioxide form a discharged gas of a carbon dioxide generation source (the power plant), thus the separation and recovery device connected, in some fashion, to the carbon dioxide generation source.  
As to claim 3, the combination of Bulan and Sheehan teaches the apparatus of claim 1.  Bulan further teaches that the apparatus comprises a second carbon dioxide separator (21) that separates carbon dioxide from a gas component in a first accommodation discharge (6) discharged from the first accommodation part (2) (Paragraphs 0177 and 0228; Figure 6).
As to claim 4, the combination of Bulan and Sheehan teaches the apparatus of claim 1.  Bulan further teaches that the carbon dioxide separator includes a membrane separation device of carbon dioxide (Paragraph 0184).
As to claim 5, the combination of Bulan and Sheehan teaches the apparatus of claim 1.  Bulan further teaches that the apparatus comprises a hydrogen separator (21) that separates hydrogen from a gas component in a first accommodation discharge (6) discharged from the first accommodation part (1) (Paragraph 0177, 0186 and 0228; Figure 6).
As to claim 6, the combination of Bulan and Sheehan teaches the apparatus of claim 5.  Bulan further teaches that the hydrogen separator comprises a membrane separation device of hydrogen (Paragraph 0186).
As to claim 7, the combination of Bulan and Sheehan teaches the apparatus of claim 1.  Bulan further teaches that the apparatus comprise a valuable material production device that synthesis a valuable material by using the carbon compound, carbon monoxide, from the first accommodation discharge (6) discharged from the first accommodation part (1) as part of a raw material (Paragraph 0043).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bulan and Sheehan as applied to claim 7 above, and further in view of US Patent Application Publication No. 2019/0249315 to Mihalcea et al. (Mihalcea).
As to claim 8, the combination of Bulan and Sheehan teaches the apparatus of claim 7.  However, Bulan is silent as to specifically what type of reactor the carbon dioxide is sent for forming a valuable product (Paragraph 0043).  However, Mihalcea also discusses the electrochemical production of carbon monoxide from carbon dioxide and teaches that the valuable product of, for example, ethanol, a fuel, can be formed by producing the carbon monoxide to a fermentation reactor (Paragraphs 0003 and 0096, 0097).  Therefore, it would have been obvious to one of ordinary skill in the art to form the reactor of Bulan as a fermentation reactor in order to allow for the produced carbon monoxide to be converted to the valuable product of ethanol as taught by Mihalcea.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bulan and Sheehan as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0274113 to Kitagawa et al. (Kitagawa).
As to claim 12, the combination of Bulan and Sheehan teaches the apparatus of claim 1.  However, Bulan fails to teach that the membrane includes a hydrophilic porous membrane.  However, Kitagawa also discusses the electrolytic reduction of carbon dioxide and teaches that the membrane should comprise a hydrophilic porous membrane in order to prevent clogging due to air bubbles (Paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Bulan with a hydrophilic porous membrane in order to prevent clogging due to air bubbles as taught by Kitagawa.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bulan and Sheehan as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0152562 to Bernical (Bernical).
As to claim 13, the combination of Bulan and Sheehan teaches the apparatus of claim 1.  As discusses above, Bulan teaches that the second accommodation discharge comprises oxygen and teaches that this can be further utilized (Paragraph 0209).  However, Bulan fails to teach any specific use for this oxygen and thus fails to teach that this oxygen is combusted.  However, Bernical also discusses an oxygen stream produced by electrolysis and teaches that this stream can be combusted to yield carbon dioxide (Paragraph 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combust this oxygen in order to yield more starting carbon dioxide reactant for returning to the cell and allowing the production of valuable carbon monoxide from the oxygen byproduct.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the second accommodation discharge separating and recycling unit with this combustion unit in order to allow for the carbon dioxide directly from the cell and the carbon dioxide from the combustion of the oxygen to both be returned to the cell for reaction through the resending path.  

Response to Arguments
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.  Applicants argue that the new claim limitations are not taught by the prior art; however, as discussed above, the Examiner disagrees. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794